Citation Nr: 1549610	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for paroxysmal atrial tachycardia.

2.  Whether there was clear and unmistakable error in a May 1995 rating decision which granted an effective date of April 27, 1993, for the award of an increased rating of 20 percent for paroxysmal atrial tachycardia.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a leg disability.
 
5.  Entitlement to service connection for cold hands and feet.

6.  Entitlement to service connection for facial pain.   

7.  Entitlement to service connection for mitral valve prolapse, with regurgitation and periodic palpitations, to include as secondary to service-connected paroxysmal atrial tachycardia.

8.  Entitlement to service connection for periods of chest pain, to include as secondary to service-connected paroxysmal atrial tachycardia.


REPRESENTATION

Appellant represented by:	Paul Epstein, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  An October 2008 rating decision denied entitlement to a disability rating in excess of 20 percent for paroxysmal atrial tachycardia.  A March 2009 rating decision denied service connection for unstable angina, to include as secondary to service-connected paroxysmal atrial tachycardia.  Finally, a February 2014 rating decision denied the other issues on appeal.  

The March 2009 rating decision denied service connection for unstable angina, to include as secondary to service-connected paroxysmal atrial tachycardia.  For the sake of clarity, the Board has recharacterized this claim into separate issues of service connection for mitral valve prolapse, with regurgitation and periodic palpations, and service connection for periods of chest pain.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues involving service connection for mitral valve prolapse and periods of chest pain are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating, adjusted for the level of disability existing at entry in to service, for paroxysmal atrial tachycardia rated under the exact diagnostic code used to rate this disorder; this disability does not result in an exceptional or unusual disability picture.

2.  A January 1978 RO rating decision reduced the Veteran's disability rating for her service-connected paroxysmal atrial tachycardia from 20 percent to a noncompensable rating effective June 1977; the Veteran was notified of the reduction but did not appeal.  

3.  On April 26, 1993 a claim for an increased rating was received; a May 1995 RO rating decision assigned a 20 percent disability rating effective since that date.  

4.  A January 1999 Board decision denied the Veteran's claim for a retroactive award for an increased rating for paroxysmal atrial tachycardia for the period of time from June 1, 1977 to April 26, 1993.  This decision found that clear and unmistakable error (CUE) did not exist at the time of the prior rating reduction or the May 1995 rating decision.  The Veteran did not appeal the Board decision.  

5.  Service treatment records do not reveal any complaints, treatment, or diagnoses of a back disability, a leg disability, cold hands and feet, or facial pain during active duty service; there is no probative evidence linking any of these claimed disabilities to active service a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for paroxysmal atrial tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7010 (2015).

2.  The criteria for the award of an increased rating of 20 percent for paroxysmal atrial tachycardia prior to April 27, 1993 have not been met; the May 1995 rating decision does not contain clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400, 20.1100, 20.1104 (2015).

3.  A back disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

4.  A leg disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

5.  Cold hands and feet were not incurred in or aggravated by active military service, and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

6.  Facial pain was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to her claim for an increased rating for her tachycardia in July 2008, and with respect to the other adjudicated issues in a November 2013 letter, both of which were prior to the rating decisions on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also fulfilled its duty to assist the Veteran. VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While the Veteran was not provided a VA examination with respect to her issues for service connection for a back disability, a leg disability, cold hands and feet, and facial pain, one is not required.  38 C.F.R. § 3.159.  The record does not show any evidence of either current disabilities or a potential link to service or the service-connected tachycardia.  Thus, no VA examination is necessary in order to decide these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Increased Rating for Tachycardia.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

Service connection for paroxysmal atrial tachycardia was established effective June 1976, the date of separation from service.  The Veteran was medically discharged from service as her tachycardia was found to have been a pre-existing disability.  In cases involving aggravation by active service, the disability rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present disability rating the degree, if ascertainable, of the disability existing at the time of entrance into active service.  38 C.F.R. § 3.322(a) (2015).  
The service treatment records contain a Physical Evaluation Board report which establishes that the Veteran was separated from service due to paroxysmal atrial tachycardia which existed prior to entry into service.  This report clearly documents that the Veteran's disability warranted a 10 percent disability rating prior to service and had been aggravated to meet the criteria for the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).  Accordingly, with consideration of 38 C.F.R. § 3.322(a), 20 percent disability rating has been in effect from April 1993.  

Supraventricular arrhythmias are now rated under Diagnostic Code 7010.  38 C.F.R. § 4.104.  A 10 percent rating contemplates permanent atrial fibrillation, lone atrial fibrillation, or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiogram (ECG) or Holter monitor.  The maximum assignable disability rating of 30 percent is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2015).

The medical evidence of record is clear that the Veteran's service-connected paroxysmal atrial tachycardia warrants the assignment of a 30 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7010.  The evidence also establishes that 10 percent of her disability existed prior to service.  Accordingly, 10 percent has been deducted from the 30 percent disability rating as required by 38 C.F.R. § 3.322(a) which results in the proper assignment of a 20 percent disability rating.  Therefore, the Veteran is receiving the maximum schedular rating under Diagnostic Code 7010.  Throughout the appeal period, including on VA examination, the Veteran has reported symptoms of heart racing and palpitations which are the exact symptoms or similar ones which are contemplated in Diagnostic Code 7010.  Moreover, there is no other diagnostic code in 38 C.F.R. § 4.104 under which the Veteran's service-connected paroxysmal atrial tachycardia could properly be rated.  To the extent that the Veteran has claimed service connection for other cardiovascular disabilities, those disabilities would be rated separately under more appropriate diagnostic codes should service connection ultimately be granted.  As the Veteran is receiving the maximum schedular rating under the most analogous diagnostic code, with a proper deduction of 10 percent for the level of disability which existed on entry to service, a disability rating higher than 20 percent for paroxysmal atrial tachycardia is not warranted.  The preponderance of the evidence is against the claim; the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b). 

Moreover, the schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected paroxysmal atrial tachycardia, to include symptoms of heart racing and palpitations, are congruent with the disability picture represented by Diagnostic Code 7010.  The criteria for the rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  CUE in the May 1995 RO Rating Decision

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2015).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2015).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2015).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence of record.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). 

Service connection was granted for paroxysmal atrial tachycardia in January 1977 and aa 20 percent rating was assigned, effective from June 4, 1976, which is one day following her separation from service. 38 C.F.R. § 3.400.

In March 1977, the Veteran was notified that she was being scheduled for a VA examination regarding her claim for disability compensation benefits, she failed to report to her VA examination scheduled in April 1977.  By letter in May 1977, the RO notified the Veteran that her payments were discontinued because she did not report for her scheduled examination; the RO informed her that the claim would not be reconsidered unless she indicated her willingness to report to another examination.  In August and October 1977, she indicated her willingness to report to a VA examination and requested that she be rescheduled for an examination in connection with her claim for disability compensation benefits.  The Veteran reported for a VA examination in November 1977.  

In a rating decision in January 1978, the RO reduced the disability rating for the Veteran's service-connected paroxysmal atrial tachycardia from 20 percent to a noncompensable evaluation, effective June 1, 1977, on the basis of clinical findings on the November 1977 VA examination.  The RO indicated that the findings showed an improvement in the service-connected condition.  By a letter dated January 16, 1978, the RO notified the Veteran of the reduction.  The letter was issued to her last known address, which was listed on her VA examination report in November 1977, and was not returned to the RO as undeliverable.  The Veteran did not reply to this letter.  

On April 27, 1993, the Veteran's claim for an increased evaluation for paroxysmal atrial tachycardia was received.  In her claim, she stated that she had been treated by civilian doctors for a disability which has been permanent.  She indicated that her claim was for "unclaimed disability benefits" and that she had recently reread and now understood "papers" that were filed long ago.

An April 1994 RO rating decision granted an increased rating of 20 percent for the Veteran's service-connected tachycardia, effective August 27, 1993.  She continued to assert that she was due "retroactive benefits" for not being paid at the 20 percent disability rating since the reduction which was effective in June 1977.  

A May 1995 rating decision ultimately assigned an effective date of April 27, 1993, the date of her claim for an increased rating, as the effective date for the assignment of the 20 percent disability rating.  The Veteran perfected an appeal to this rating decision.  Her assertion at the time was that the 1977 reduction was improper and that she warranted payments of her 20 percent disability rating retroactive back to 1977.  

In January 1999, a Board decision denied the Veteran's appeal for entitlement to a retroactive award of an increased rating for paroxysmal atrial tachycardia, for the period of time from June 1, 1977 through April 26, 1993.  The Board decision specifically addressed, and found, that there was no CUE in the rating decision which reduced the Veteran's disability rating.  The Veteran requested reconsideration of the Board decision in May 1999 and reconsideration was denied in November 1999.  She did not timely appeal the Board's decision subsequent to the denial of reconsideration to the United States Court of Appeals for Veterans Claims.  Accordingly, the January 1999 Board decision is final.  38 C.F.R. § 20.1100.  
The Veteran continues to try to assert that she warrants a 20 percent disability rating for her service-connected paroxysmal atrial tachycardia, for the period of time from June 1, 1977 through April 26, 1993.  She previously asserted this as a claim for a "retroactive award" of an increased rating, and now she asserts it as a claim for CUE in the May 1995 RO rating decision.  No matter how this claim is asserted, this issue has previously been adjudicated by the Board in the January 1999 decision, which is final.  

The law is dispositive in the present case.  To the extent that the Veteran asserts there is CUE in the May 1995 RO rating decision, the January 1999 Board decision upheld that rating decision finding that April 27, 1993 was the correct effective date for the assignment of a 20 percent rating.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  The January 1999 Board decision was not appealed and is final.  38 C.F.R. § 20.1100.  Barring an allegation of clear and unmistakable error in that Board decision, which has not been made, the prior RO rating decisions cannot be attacked and no effective date can be assigned prior to April 27, 1993, as determined by the January 1999 Board decision.  Accordingly, clear and unmistakable error was not present in a May 1995 rating decision which granted an effective date of April 27, 1993, for the award of an increased rating of 20 percent for paroxysmal atrial tachycardia and the appeal is denied.  

IV.  Service Connection Claims

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  

In August 2008, the Veteran submitted a written statement that she experienced chest pain, which at times "pierces its way to my back," and at other times manifests in her jaw.  She also reported that her hands and feet were cold and that she had symptoms involving her left foot.  She asserted that these claimed disabilities were the result of her service-connected tachycardia.  Appeals have been perfected with respect to the issues of entitlement to service connection for a back disability, a leg disability, cold hands and feet, and facial pain, to include as due to a service-connected disorder.  

The Veteran's service treatment records primarily reflect evaluation and treatment for her paroxysmal atrial tachycardia.  There is no evidence of any treatment or complaints related to the Veteran's back, legs, or hands.  Service treatment records reveal that she was treated on two occasions for complaints of headache, and on one occasion for blisters on her feet.  

Post service medical records reveal recent treatment for complaints of low back pain, with radiation in to her legs and hips.  An October 2010 VA treatment record indicated that she reported a recent back injury and subsequent magnetic resonance imaging examination revealed a mild intervertebral disc bulge at L4-L5.

A June 2008 VA neurology consultation reveals that the Veteran sought evaluation for complaints of upper extremity tingling.  She reported neck tension and paresthesia in both arms, and also reported a neck injury in a post-service motor vehicle accident.  The diagnosis was ultimately benign intermittent paresthesias.  

Review of the probative evidence of record does not reveal a leg disability, or a disability of the hands and feet resulting in symptoms that the Veteran describes as "cold hands and feet" that are related to the Veteran's military service or to a service-connected disorder. 

A January 2009 VA cardiology treatment note indicates complaints of angina/chest pain which starts from the back and radiates into the chest and jaw.  To the extent the Veteran's complaints of back and facial pain are symptoms of her claim for service connection for chest pain, that issue is the subject of a remand.  To the extent that she has claimed entitlement to service connection for a back disorder and facial pain as independent disabilities as opposed to symptoms of her claim for chest pain, there is no probative evidence that those disabilities are related to her military service or to a service-connected disorder. 

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for a back disability, a leg disability, cold hands and feet, and facial pain.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 20 percent for paroxysmal atrial tachycardia is denied.  

The appeal for whether there was clear and unmistakable error in a May 1995 rating decision which granted an effective date of April 27, 1993, for the award of an increased rating of 20 percent for paroxysmal atrial tachycardia is denied.

Service connection for a back disability is denied.

Service connection for a leg disability is denied.
 
Service connection for cold hands and feet is denied.

Service connection for facial pain is denied.   



	(CONTINUED ON NEXT PAGE)

REMAND

In September 2014, the Board remanded the appeal in part to obtain medical opinions related to the Veteran's claims for service connection for mitral valve prolapse, with regurgitation and periodic palpitations, and periods of chest pain.  The Veteran's specific assertion is that these disorders warrant service connection secondary to her service-connected paroxysmal atrial tachycardia.

The December 2014 VA medical opinion did not provide medical opinions with respect to secondary service connection, including aggravation.  Remand is required to obtain the requested opinion.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must return the case to the December 2014 VA examiner to provide the directed medical opinion.  If that examiner is unavailable, the evidence of record must be provided to the appropriate physician of appropriate expertise in heart disease.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner determines that another examination is necessary to provide the opinions, one must be scheduled.

Based on a review of the Veteran's service treatment records, including multiple treatments for chest pain; her post-service medical treatment records, including treatment for chest pain; and with consideration of the Veteran's statements, the examiner must separately identify each heart disorder currently or previously diagnosed, other than the Veteran's service-connected paroxysmal atrial tachycardia.  This finding must include the previously diagnosed disorders of mitral valve prolapse, with regurgitation, and periodic palpations. 

For each currently or previously diagnosed heart disorder identified, other than her service-connected paroxysmal atrial tachycardia, the examiner must provide an opinion as to whether it was caused or aggravated, to any degree, by the Veteran's service-connected paroxysmal atrial tachycardia.  

For the previously diagnosed mitral valve prolapse, the examiner must specifically address whether this is a congenital defect, and if so whether this experienced a superimposed injury or disease during her active duty service.  If it is a congenital or development disease, the examiner must state whether the mitral valve prolapse first manifested during her period of active duty service.  If the mitral valve prolapse is a congenital or development disease, the examiner must also state whether it was aggravated to any degree beyond its natural course during her period of active service. 

If the chest pain is a separate disorder, and not a symptom of any current or previously diagnosed cardiovascular disorder, the examiner must so state, and the examiner must indicate whether it was caused or aggravated, to any degree, by the Veteran's service-connected paroxysmal atrial tachycardia. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


